--------------------------------------------------------------------------------

 
 
 
FORM OF PLEDGE AGREEMENT
 
among
 
RCN CORPORATION,
 
CERTAIN SUBSIDIARIES OF RCN CORPORATION
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as FIRST-LIEN COLLATERAL AGENT
 

--------------------------------------------------------------------------------

Dated as of May 30, 2006

--------------------------------------------------------------------------------

 
 

 

--------------------------------------------------------------------------------



PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of May 30, 2006, among each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) and
Deutsche Bank Trust Company Americas, as collateral agent (the “First-Lien
Collateral Agent” and together with any successor collateral agent, the
“Pledgee”), for the benefit of the Secured Creditors referred to below. Except
as otherwise defined herein, all capitalized terms used herein and defined in
the Credit Agreement referred to below shall be used herein as therein defined.
 
W  I  T  N  E  S  S  E  T H :
 
WHEREAS, RCN Corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a First-Lien Credit Agreement, dated
as of May 30, 2006 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of, the
Borrower, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the First-Lien Collateral Agent, each other Agent and the
Pledgee are herein called the “Lender Creditors”);
 
WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements or
Other Hedging Agreements with one or more Lenders or any affiliate thereof (each
such Lender or affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”);
 
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;
 
WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and
 
WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing and other benefits accru-ing
to each Pledgor, the receipt and sufficiency of which are hereby acknowledged,
each Pledgor hereby makes the following representations and warranties to the
Pledgee for the benefit of the Secured Creditors and hereby covenants and agrees
with the Pledgee for the benefit of the Secured Creditors as follows:
 
1.   SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:
 
(i)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limita-tion, principal, premium, interest (including,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Lender Creditors, whether now existing or here-after
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Pledgor is a party (including, in the
case of each Pledgor that is a Guarantor, all such obligations, liabilities and
indebt-ed-ness of such Pledgor under its Guaranty) and the due per-formance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obli-gations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obliga-tions, liabilities or indebted-ness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, entitled to the
benefits of this Agreement being herein collec-tively called the “Credit
Document Obligations”);
 
(ii)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
now existing or hereafter incurred under, arising out of or in connection with
any Interest Rate Protection Agreement or Other Hedging Agreement, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereinafter arising (including, in the case of a Pledgor that is a
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
its Guaranty in respect of the Interest Rate Protection Agreements and Other
Hedging Agreements), and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement (all such obligations,
liabilities and indebtedness under this clause (ii) being herein collectively
called the “Other Obligations”); provided that if at any time the aggregate
notional amount of all outstanding Interest Rate Protection Agreements and Other
Hedging Agreements exceeds the Maximum Hedging Obligations Notional Amount, then
amounts owing with respect to such excess shall not constitute Other Obligations
hereunder; provided however that, if at the time of the entering into of any
Interest Rate Protection Agreement or Other Hedging Agreement the respective
Other Creditors obtained an officer’s certificate of the Borrower or a
representation by the Borrower that the aggregate notional amount thereof when
added to the aggregate notional amount of all other then outstanding Interest
Rate Protection Agreements and Other Hedging Agreements which constitute Other
Obligations hereunder, shall not or would not exceed the Maximum Hedging
Obligations Notional Amount, then such Interest Rate Protection Agreement or
Other Hedging Agreement, as the case may be (and all obligations thereunder as
described above), shall constitute Other Obligations for all purposes hereof
notwithstanding the fact that the Maximum Hedging Obligations Notional Amount
has actually been exceeded;
 
Page 2

--------------------------------------------------------------------------------


 
(iii)  any and all sums advanced by the Pledgee in order to preserve the
Collateral or preserve its security interest in the Collateral;
 
(iv)  in the event of any proceeding for the collection or enforcement of any
indebted-ness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
 
(v)  all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11 of this Agreement; and
 
(vi)  all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such;
 
all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
 
2.   DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
 
(b)  The following capitalized terms used herein shall have the definitions
specified below:
 
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
 
Page 3

--------------------------------------------------------------------------------


 
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
 
“Agreement” shall have the meaning set forth in the first paragraph hereof.
 
“Borrower” shall have the meaning set forth in the recitals hereto.
 
“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.
 
“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.
 
“Collateral” shall have the meaning set forth in Section 3.1 hereof.
 
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
 
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
 
“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.
 
“Domestic Corporation” shall mean any corporation or similar entity organized
under the laws of the United States, any State or territory thereof or the
District of Columbia.
 
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.
 
“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State or Territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.
 
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
 
“Foreign Corporation” shall mean any corporation or similar entity organized
under the laws of any jurisdiction other than the United States, any State or
territory thereof or the District of Columbia.
 
“Indemnitees” shall have the meaning set forth in Section 11 hereof.
 
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
 
“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.
 
Page 4

--------------------------------------------------------------------------------


 
“Lender Creditors” shall have the meaning set forth in the recitals hereto.
 
“Lenders” shall have the meaning set forth in the recitals hereto.
 
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intang-ible and whether real, personal or mixed (including, without limitation,
all limited liability com-pany capital and interest in other limited liability
companies), at any time owned by any Pledgor and represented by any Limited
Liability Company Interest.
 
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.
 
“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.
 
“Maximum Hedging Obligations Notional Amount” shall mean an aggregate notional
amount equal to $325,000,000.
 
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
 
“Notes” shall mean all promissory notes, including all intercompany notes at any
time issued to any Pledgor.
 
“Obligations” shall have the meaning set forth in Section 1 hereof.
 
“Other Creditors” shall have the meaning set forth in the recitals hereto.
 
“Other Obligations” shall have the meaning set forth in Section 1(ii) hereof.
 
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor
and represented by any Partnership Interest.
 
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
 
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
 
“Pledgee” shall have the meaning set forth in the first paragraph hereof.
 
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
 
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
 
Page 5

--------------------------------------------------------------------------------


 
“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.
 
“Required Secured Creditors” shall have the meaning provided in the Security
Agreement.
 
“Secured Creditors” shall have the meaning set forth in the recitals hereto.
 
“Secured Debt Agreements” shall mean (x) this Agreement, (y) the other Credit
Documents and (z) the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with any Other Creditors.
 
“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
 
“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.
 
“Security” shall have the meaning given such term in Section 8-102(a)(15) of the
UCC and shall in any event also include all Stock and all Notes.
 
“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.
 
“Specified Default” shall have the meaning set forth in Section 5 hereof.
 
“Stock” shall mean all of the issued and outstanding shares of capital stock or
similar equity interests of any Domestic Corporation or Foreign Corporation at
any time owned by any Pledgor.
 
“Termination Date” shall have the meaning set forth in Section 20 hereof.
 
“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
 
“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
 
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
 
Page 6

--------------------------------------------------------------------------------


 
3.   PLEDGE OF SECURITIES, ETC.
 
3.1   Pledge.  To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject only to those Liens permitted to exist
with respect to the Collateral pursuant to the terms of all Secured Debt
Agreements then in effect) in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
 
(a)  each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time represent-ing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;
 
(b)  all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
 
(c)  all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, including,
without limitation, to the fullest extent permitted under the terms and
provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:
 
(A)  all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;
 
(B)  all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability
com-pany agreement or otherwise, whether as contractual obligations, damages,
insur-ance proceeds or otherwise;
 
(C)  all of its claims, rights, powers, privileges, authority, options,
secur-ity interests, liens and remedies, if any, under any limited liability
company agree-ment or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
 
Page 7

--------------------------------------------------------------------------------


 
(D)  all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services ren-dered
or otherwise;
 
(E)  all of such Pledgor’s rights under any limited liability company agree-ment
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (includ-ing, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and
 
(F)  all other property hereafter delivered in substitution for or in addi-tion
to any of the foregoing, all certificates and instruments representing or
evi-denc-ing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
 
(d)  all Partnership Interests owned by such Pledgor from time to time and all
of its right, title and interest in each partnership to which each such
Partnership Interest relates, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:
 
(A)  all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;
 
(B)  all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
 
(C)  all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
oper-at-ing agreement, or at law or otherwise in respect of such Partnership
Interests;
 
(D)  all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
 
Page 8

--------------------------------------------------------------------------------


 
(E)  all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
 
(F)  all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
 
(e)  all Financial Assets and Investment Property owned by such Pledgor from
time to time;
 
(f)  all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
 
(g)  all Proceeds of any and all of the foregoing.
 
Notwithstanding anything to the contrary contained herein, no Pledgor shall be
required at any time to pledge hereunder more than 65% of the Voting Equity
Interest of any Foreign Corporation; provided that each Pledgor shall be
required to pledge hereunder 100% of any Non-Voting Equity Interest at any time
and from time to time acquired by such Pledgor of any Foreign Corporation.
 
3.2   Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall auto-matically (and without the taking of any action by
such Pledgor) be pledged pursu-ant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors:
 
(i)  with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;
 
Page 9

--------------------------------------------------------------------------------


 
(ii)  with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex H hereto (appropri-ately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) pursu-ant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee in accordance with this Agreement without
further con-sent by the registered owner and not to comply with instructions
regarding such Uncertificated Security (and any Partnership Interests and
Limited Liability Company Interests issued by such issuer) originated by any
other Person other than a court of competent jurisdiction;
 
(iii)  with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such other actions
as the Pledgee reasonably deems necessary or desirable to effect the foregoing;
 
(iv)  with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;
 
(v)  with respect to any Note, physical delivery of such Note to the Pledgee,
endorsed in blank, or, at the request of the Pledgee, endorsed to the Pledgee;
and
 
(vi)  with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and at any time any Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee and (ii) deposit of such cash in such cash
account.
 
(b)   In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:
 
(i)  with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and
 
Page 10

--------------------------------------------------------------------------------


 
(ii)  each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Pledgee), to be filed in
the rele-vant filing offices so that at all times the Pledgee’s security
interest in all Investment Property and other Collateral which can be perfected
by the filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.
 
3.3   Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (x) a certificate executed by an authorized
officer of such Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Pledgee (for the benefit of the Secured
Creditors) hereunder and (y) supple-ments to Annexes A through G hereto as are
necessary to cause such Annexes to be com-plete and accurate at such time.
Notwithstanding the foregoing, no Pledgor shall be required to pledge hereunder
the equity interests of any Exempted Foreign Entity.
 
3.4   Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.
 
3.5   Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor con-sist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the lender; (v) the Limited Liability Company Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests held by such Pledgor consist of
the number and type of interests of the Persons described in Annex F hereto;
(viii) each such Partnership Interest referenced in clause (vii) of this
paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex F hereto; (ix) the exact
address of each chief executive office of such Pledgor is listed on Annex G
hereto; (x) the Pledgor has complied with the respec-tive procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes C through F hereto; and (xi) on the date hereof, such Pledgor owns no
other Securities, Stock, Notes, Limited Liability Company Interests or
Partnership Interests.
 
Page 11

--------------------------------------------------------------------------------


 
4.   APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.
 
5.   VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing any Event of Default under the
Credit Agreement or a Default under Section 10.01 or 10.05 of the Credit
Agreement (each such Default, a “Specified Default”), each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate, result in a breach of any covenant contained in, or be
inconsistent with any of the terms of any Secured Debt Agreement, or which could
reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor in the Collateral, unless expressly permitted by the
terms of the Secured Debt Agreements. All such rights of each Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default has occurred and is continuing, and Section 7 hereof shall become
applicable.
 
6.   DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:
 
(i)  all other or additional stock, notes, certificates, limited liability
company interests, partner-ship interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
 
(ii)  all other or additional stock, notes, certificates, limited liability
company interests, partner-ship interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
 
Page 12

--------------------------------------------------------------------------------


 
(iii)  all other or additional stock, notes, certificates, limited liability
company interests, partner-ship interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Colla-teral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorgani-zation.
 
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).


7.   REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT. (a) If
there shall have occurred and be continuing an Event of Default, then and in
every such case, the Pledgee shall be entitled to exercise all of the rights,
powers and remedies (whether vested in it by this Agreement, any other Secured
Debt Agreement or by law) for the protection and enforce-ment of its rights in
respect of the Collateral, and the Pledgee shall be entitled to exercise all the
rights and remedies of a secured party under the UCC as in effect in any
relevant jurisdiction and also shall be entitled, without limitation, to
exercise the fol-lowing rights, which each Pledgor hereby agrees to be
commercially reasonable:
 
(i)  to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
 
(ii)  to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
 
(iii)  to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
 
(iv)  to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
 
(v)  at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
 
Page 13

--------------------------------------------------------------------------------


 
(vi)  to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
 
(b)     If there shall have occurred and be continuing a Specified Default, then
and in every such case, the Pledgee shall be entitled to vote (and exercise all
rights and powers in respect of voting) all or any part of the Collateral
(whether or not transferred into the name of the Pledgee) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so).


8.   REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumula-tive and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exer-cise by the Pledgee or
any other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
here-after existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exer-cise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.
 
Page 14

--------------------------------------------------------------------------------


 
9.   APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in the Security Agreement.
 
(b)  It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.
 
10.   PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
 
11.   INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent incurred
or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Pledgee hereunder be liable, in
the absence of gross negligence or willful misconduct on its part (as determined
by a court of competent jurisdiction in a final and non-appealable decision),
for any matter or thing in connection with this Agreement other than to account
for monies or other property actually received by it in accordance with the
terms hereof. If and to the extent that the obligations of any Pledgor under
this Section 11 are unenforceable for any reason, such Pledgor hereby agrees to
make the max-imum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Obligations and the
termination of all Interest Rate Protection Agreements and Other Hedging
Agreements and Letters of Credit, and notwithstanding the discharge thereof.
 
12.   PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.
 
Page 15

--------------------------------------------------------------------------------


 
(b)  Except as provided in the last sentence of paragraph (a) of this Section
12, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.
 
(c)  The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
 
(d)  The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.
 
13.   FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor shall, at its own
expense, file and refile under the UCC or other applicable law such financing
statements, continuation statements and other documents, in form reasonably
acceptable to the Pledgee, in such filing offices as the Pledgee (acting on its
own or on the instructions of the Required Secured Creditors) may reasonably
deem necessary or appropriate and wherever required or permitted by law in order
to perfect and preserve the Pledgee’s security interest in the Collateral
hereunder and hereby authorizes the Pledgee to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, financing statements which list the Collateral specifically
and/or “all assets” as collateral) without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and to execute and deliver
to the Pledgee such additional convey-ances, assignments, agreements and
instruments as the Pledgee may rea-son-ably require or deem advisable to carry
into effect the purposes of this Agreement or to further assure and confirm unto
the Pledgee its rights, powers and remedies hereunder or thereunder.
 
(b)  Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
 
Page 16

--------------------------------------------------------------------------------


 
14.   THE PLEDGEE AS FIRST-LIEN COLLATERAL AGENT. The Pledgee will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood, acknowledged and agreed by
each Secured Creditor that by accepting the benefits of this Agreement each such
Secured Creditor acknowledges and agrees that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit Agreement.
The Pledgee shall act hereunder on the terms and conditions set forth herein and
in Section 12 of the Credit Agreement.
 
15.   TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all
Credit Document Obligations have been paid in full and all Commitments under the
Credit Agreement have been terminated, pursuant to the Credit Agreement, and
(ii) thereafter, pursuant to the other Secured Debt Agreements, no Pledgor will
sell or other-wise dispose of, grant any option with respect to, or mortgage,
pledge or otherwise encumber any of the Collateral or any interest therein.
 
16.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a)  Each
Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
 
(i)  it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothe-cation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);
 
(ii)  it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;
 
(iii)  this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforce-ability thereof may be limited by applicable
bank-ruptcy, insolvency, reorganization, mora-torium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
 
(iv)  except to the extent already obtained or made and except for filings of
financing statements on Form UCC-1 (which shall be made no later than 10 days
following the Initial Borrowing Date), no consent of any other party
(in-cluding, without limitation, any stockholder, partner, member or creditor of
such Pledgor or any of its Subsidiaries) and no consent, license, permit,
approval or authori-za-tion of, exemption by, notice or report to, or
registration, filing or declaration with, any govern-mental authority is
required to be obtained by such Pledgor in connection with (a) the execution,
delivery or performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor, (c) the perfection or
enforce-ability of the Pledgee’s security interest in such Pledgor’s Collateral
or (d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Pledgee of any of its rights or remedies provided
herein;
 
Page 17

--------------------------------------------------------------------------------


 
(v)  neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
con-sum-mation of the transactions contemplated therein: (i) will contravene any
provi-sion of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
violate or result in any breach of any of the terms, covenants, conditions or
provi-sions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the properties or assets of such Pledgor
or any of its Subsidiaries pur-suant to the terms of any indenture, material
lease, material mortgage, material deed of trust, credit agreement, loan
agree-ment or any other material agreement, contract or other instrument to
which such Pledgor or any of its Subsidiaries is a party or is otherwise bound,
or by which it or any of its properties or assets is bound or to which it may be
subject; or (iii) will violate any provision of the certificate of
incorporation, by-laws, certificate of part-nership, partnership agreement,
certificate of formation or limited liability company agreement (or equivalent
organizational documents), as the case may be, of such Pledgor or any of its
Subsidiaries;
 
(vi)  all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
 
(vii)  each of such Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);
 
(viii)  the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and per-fected first priority
security interest in such Certificated Securities and Pledged Notes, and the
proceeds thereof, subject to no prior Lien or encumbrance or to any agreement
purporting to grant to any third party a Lien or encumbrance on the property or
assets of such Pledgor which would include the Securities (other than the liens
and security interests permitted under the Secured Debt Agreements then in
effect) and the Pledgee is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and
 
Page 18

--------------------------------------------------------------------------------


 
(ix)  “control” (as defined in Section 8-106 of the UCC) has been obtained by
the Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes which are Securities) with respect to
which such “control” may be obtained pursuant to Section 8-106 of the UCC,
except to the extent that the obligation of the applicable Pledgor to provide
the Pledgee with “control” of such Collateral has not yet arisen under this
Agreement; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, such Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.
 
(b)  Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.
 
(c)  Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.
 
(d)  Each Pledgor hereby authorizes the First-Lien Collateral Agent to make
duplicate filings as if such Pledgor is a Transmitting Utility, or
alternatively, as if such Pledgor is a Person which is not a Transmitting
Utility.
 
17.   LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION);
JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. The exact legal name of each Pledgor, the type of
organization of such Pledgor, whether or not such Pledgor is a Registered
Organization, the jurisdiction of organization of such Pledgor, such Pledgor’s
Location and the organizational identification number (if any) of each Pledgor
is listed on Annex A hereto for such Pledgor. No Pledgor shall change its legal
name, its type of organization, its status as a Registered Organization (in the
case of a Registered Organization), its jurisdiction of organi-zation, its
Location, or its organizational identification number (if any), except that any
such changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Debt Agreements and so long as same do not involve
(x) a Registered Organization ceasing to constitute same or (y) any Pledgor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Pledgee not less than 15 days’ prior written notice of each change to the
information listed on Annex A (as adjusted for any subsequent changes thereto
previously made in accor-dance with this sentence), together with a supplement
to Annex A which shall correct all infor-ma-tion contained therein for such
Pledgor, and (ii) in connection with the respective such change or changes, it
shall have taken all action reasonably requested by the Pledgee to maintain the
security interests of the Pledgee in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect. In addition,
to the extent that any Pledgor does not have an organizational identification
number on the date hereof and later obtains one, such Pledgor shall promptly
thereafter deliver a notification to the Pledgee of such organizational
identification number and shall take all actions reasonably satisfac-tory to the
Pledgee to the extent necessary to maintain the security interest of the Pledgee
in the Collateral intended to be granted hereby fully perfected and in full
force and effect.
 
Page 19

--------------------------------------------------------------------------------


 
18.   PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:
 
(i)   any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from, any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
 
(ii)  any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
 
(iii)   any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;
 
(iv)  any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
 
(v)  any bankruptcy, insolvency, reorganization, composition, adjustment,
dis-solu-tion, liquidation or other like proceeding relating to any Pledgor or
any Subsidiary of any Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing.
 
19.   SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use its best efforts to
cause such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests,
including, without limitation, registration under the Securities Act, as then in
effect (or any similar statute then in effect), appropriate qualifications under
applicable blue sky or other state secur-ities laws and appropriate compliance
with any other governmental requirements; provided, that the Pledgee shall
furnish to such Pledgor such information regarding the Pledgee as such Pledgor
may request in writing and as shall be required in connection with any such
registration, qualification or compliance. Each Pledgor will cause the Pledgee
to be kept reasonably advised in writing as to the progress of each such
regis-tration, qualification or compliance and as to the completion thereof,
will furnish to the Pledgee such number of prospectuses, offering circulars and
other documents incident thereto as the Pledgee from time to time may reasonably
request, and will indemnify, to the extent permitted by law, the Pledgee and all
other Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registra-tion statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee or such other Secured Creditor expressly for use therein.
 
Page 20

--------------------------------------------------------------------------------


 
(b)  If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circum-stances, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until the registration as
aforesaid.
 
20.   TERMINATION; RELEASE. (a) On the Termination Date (as defined below), this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination) and the Pledgee, at the request and expense of such Pledgor, will
execute and deliver to such Pledgor a proper instrument or instruments
(including UCC termination statements) acknowledging the satisfaction and
termination of this Agreement (including, without limitation, UCC termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will duly release from the security interest created hereby and assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Pledgee and
as has not theretofore been sold or otherwise applied or released pursuant to
this Agreement, together with any moneys at the time held by the Pledgee or any
of its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Interest Rate Protection Agreements and Other Hedging
Agreements entitled to the benefits of this Agreement have been terminated, no
Letter of Credit or Note (as defined in the Credit Agreement) is outstanding
(and all Loans have been paid in full), all Letters of Credit have been
terminated, and all other Obligations (other than indemnities described in
Section 11 hereof and described in Section 12.06 of the Credit Agreement, and
any other indemnities set forth in any other Security Documents, in each case
which are not then due and payable) then due and payable have been paid in full.
 
Page 21

--------------------------------------------------------------------------------


 
(b)  In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the time at
which all Credit Document Obligations have been paid in full and all Commitments
and Letters of Credit under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 9.02 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.12 of the Credit Agreement) or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements, and in the case of clauses (x) and (y), the proceeds of such sale or
disposition (or from such release) are applied in accordance with the terms of
the Credit Agreement or such other Secured Debt Agreement, as the case may be,
to the extent required to be so applied, the Pledgee, at the request and expense
of such Pledgor, will duly release from the security interest created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Pledgee (or, in
the case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement.
 
(c)  If the Borrower designates any of its Subsidiaries as a Unrestricted
Subsidiary in accordance with Section 8.17 of the Credit Agreement and such
Subsidiary is a Pledgor, then, so long as on or prior to such time such
Unrestricted Subsidiary has been released from any and all Existing Second-Lien
Security Documents or, if applicable, any and all security documentation related
to any Permitted Refinancing Indebtedness in respect of the Existing Second-Lien
Notes, the Pledgee, at the request and expense of the Borrower, shall release
from the security interest created hereby the Collateral granted, pledged or
assigned by such Subsidiary hereunder (and will execute such documentation,
including termination or partial release statements and the like in connection
therewith) and shall assign, transfer and deliver to such Subsidiary (without
recourse and without any representation or warranty) such Collateral as may be
in the possession of the Pledgee or any sub-agent designated pursuant to Section
4 and has not theretofore been released pursuant to this agreement.
 
Page 22

--------------------------------------------------------------------------------


 
(d)  At any time that any Pledgor desires that Collateral be released as
provided in the foregoing Section 20(a), (b) or (c), it shall deliver to the
Pledgee (and the relevant sub-agent, if any, designated pursuant to Section 4
hereof) a certificate signed by an authorized officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to
Section 20(a), (b) or (c) hereof. If reasonably requested by the Pledgee
(although the Pledgee shall have no obligation to make any such request), the
relevant Pledgor shall furnish appropriate legal opinions (from counsel,
reasonably acceptable to the Pledgee) to the effect set forth in the immediately
preceding sentence.
 
(e)  The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Pledgee in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 20.
 
21.   NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph com-pany, cable company or over-night
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:
 

(a)
if to any Pledgor, at:

 
c/o RCN Corporation
196 Van Buren Street
Herndon, VA 20170
Attention: Edward J. O’Hara, Treasurer
Tel: (703) 434-8249
Fax: (703) 434-8437
 
with a copy to:
 
RCN Corporation
196 Van Buren Street
Herndon, VA 20170
Attention: Benjamin R. Preston, General Counsel
Tel: (703) 434-8440
Fax: (703) 434-8461
 
 
Page 23

--------------------------------------------------------------------------------

 
 

(b)
if to the Pledgee, at:

 
60 Wall Street
New York, New York 10005
Attention: Anca Trifan
Telephone No.: (212) 250-6159
Telecopier No.: (212) 797-4347
 
(c)  if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;
 
(d)  if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgors and the Pledgee;
 
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
 
22.   WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none
of the terms and conditions of this Agreement may be changed, waived, modified
or varied in any manner whatsoever except in accordance with the requirements
specified in the Security Agreement.
 
23.   SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
 
24.   HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
 
25.   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES
NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS
THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY
OBJEC-TION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COM-MENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.
 
Page 24

--------------------------------------------------------------------------------


 
(b)  EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJEC-TION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c)  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVO-CABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
26.   PLEDGORS’ DUTIES. It is expressly agreed, anything herein contained to the
contrary notwith-stand-ing, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obli-gations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safe-keep-ing of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
 
Page 25

--------------------------------------------------------------------------------


 
27.   COUNTERPARTS. This Agreement may be executed in any number of
counter-parts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Pledgee.
 
28.   SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforce-ability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
29.   RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.
 
30.   ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
the Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Pledgor hereunder by (x) executing a counterpart hereof
and delivering same to the Pledgee or executing a joinder agreement and
delivering same to the Pledgee, in each case as may be requested by (and in form
and substance satisfactory to) the Pledgee, (y) delivering supplements to
Annexes A through G, hereto as are necessary to cause such annexes to be
complete and accurate with respect to such additional Pledgor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Pledgor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Pledgee and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Pledgee.
 
31.   LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.
 
32.   RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a Person
other than a Credit Party) in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 32, the Borrower shall deliver to the Pledgee a
certificate signed by a principal executive officer of the Borrower stating that
the release of such Pledgor is permitted pursuant to this Section 32. If
requested by Pledgee (although the Pledgee shall have no obligation to make any
such request), the Borrower shall furnish legal opinions (from counsel
acceptable to the Pledgee) to the effect set forth in the immediately preceding
sentence. The Pledgee shall have no liability whatsoever to any other Secured
Creditor as a result of the release of any Pledgor by it in accordance with, or
which it believes to be in accordance with, this Section 32.
 
Page 26

--------------------------------------------------------------------------------


 
33.   COMPLIANCE WITH LAWS. Each Pledgor agrees, following the occurrence and
during the continuance of an Event of Default, to use commercially reasonable
efforts, including taking any action which the Pledgee and the Secured Creditors
may reasonably request, to assist in obtaining any required consent or approval
of the Federal Communications Commission (the “FCC”) or any other governmental
or other authority for any sale or transfer of control of the Collateral
contemplated by the security documents pursuant to the exercise of the rights
and remedies of the Pledgee and the Secured Creditors thereunder, including,
upon request, to prepare, sign and file with the FCC the assignor’s or
transferor’s and licensee’s portions of any applications required under the
rules of the FCC for consent to the assignment or transfer of control of any FCC
construction permit, license or other authorization.
 
Each Pledgor further consents, subject to obtaining any necessary approvals,
following the occurrence and during the continuance of an Event of Default, to
the assignment or transfer of control of any FCC or other governmental
construction permit, license, or other authorization to operate, to a receiver,
trustee, or similar official or to any purchaser of the Collateral pursuant to
any public or private sale, judicial sale, foreclosure, or exercise of other
remedies available to Pledgee and the Secured Creditors as permitted by
applicable law. Notwithstanding anything herein which may be construed to the
contrary, no action shall be taken by any of the First-Lien Collateral Agent and
the Secured Creditors with respect to any license of the FCC unless and until
any applicable rules and regulations thereunder, requiring the consent to or
approval of such action by the FCC or any governmental or other authority, have
been satisfied.
 
 
* * * *
 
Page 27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.
 
 


 

 
RCN CORPORATION
21ST CENTURY TELECOM SERVICES, INC.
BRAINSTORM NETWORKS, INC.
HOT SPOTS PRODUCTIONS, INC.
ON TV, INC.
RCN-BECOCOM, INC.
RCN CABLE TV OF CHICAGO, INC.
RCN ENTERTAINMENT, INC.
RCN FINANCE, LLC
By: RCN Corporation, its managing
member
RCN FINANCIAL MANAGEMENT, INC.
RCN INTERNATIONAL HOLDINGS, INC.
RCN INTERNET SERVICES, INC.
RCN NEW YORK COMMUNICATIONS HOLDING COMPANY, INC.
RCN NEW YORK COMMUNICATIONS,
LLC
By: RCN New York Communications Holding Company, Inc., its managing
member
RCN TELECOM SERVICES, INC.
RCN TELECOM SERVICES OF ILLINOIS, LLC
By: RCN Corporation, its managing
member
RCN TELECOM SERVICES OF MASSACHUSETTS, INC.
RCN TELECOM SERVICES OF PHILADELPHIA, INC.
RCN TELECOM SERVICES OF VIRGINIA, INC.
RCN TELECOM SERVICES OF WASHINGTON D.C., INC.
RFM 2, LLC
By: RCN Corporation, its managing
member
RLH PROPERTY CORPORATION
STARPOWER COMMUNICATIONS, LLC
By: RCN Telecom Services of Washington D.C., Inc., its managing member
TEC AIR, INC.
UNET HOLDING, INC.,
as Pledgors

 

 
By:
   /s/ Michael T. Sicoli
     
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
(2)

--------------------------------------------------------------------------------


 
Accepted and Agreed to:
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as First-Lien Collateral
Agent and Pledgee
 






By:       Name:    
Title:
 

 



By:       Name:    
Title:
 

 
 
 (3)

--------------------------------------------------------------------------------

 